DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 03/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
1) Claim 50, 57, 59, 61-63 remain rejected under 35 U.S.C. 103 as being unpatentable over Lewus et al., (US 2013/0224126). This rejection also applies to newly added claims 66-67.
Lewus et al. teaches mouthwash formulations comprising “an effective amount of a basic amino acid, in free or salt form together with . . . benzyl alcohol” ( Abstract).
According to Lewus et al., “It is now surprisingly discovered that mouthwashes comprising a basic amino acid such as arginine, in free or salt form, and a preservative selected from . . . benzyl alcohol . . . and combinations thereof, are stable and effective” (p. 1,para. [0004]).
Lewus et al. teaches effective concentration ranges for the preservative, e.g. “benzyl alcohol: less than 0.5%, e.g., 0.05-0.25” (p. 1, para. [0011]), as per claim 1, 64.. 
Effective amounts of arginine include a range of “0.01 to 2%, e.g., 0.1 wt.% to 1 wt.% of the total composition weight” (p. 2, para. [0027]).
The compositions are also taught to comprise “at least one humectant selected from glycerin, sorbitol, propylene glycol” which may be present “in a total amount of about 10-40%” (p. 2, para. [0052]).  The prior art does not teach propylene glycol to sorbitol ratio; however, it is certainly possible to have a combination of propylene glycol and sorbitol, in a 1:1 ratio since the compositions include at least one humectant, including where the propylene glycol and sorbitol are present at 7%, as per claims 55-56, 65.  
claim 57; hydrogenated castor oil (p. 2, para. [0050]), as per claim 61; one or more alkali phosphate salts (p. 5, para. [0100]), as per claim 62; sorbitan monolaurate, i.e. polysorbate 20 a.k.a. polyoxyethylene sorbitan monolaurate (p. 4, para. [0093]), as per claim 63.
The compositions are useful for “repair and remineralization” (p. 6, para. [0113]), as per claim 59.

The prior art teaches a specific embodiment of a mouthwash comprising 4% propylene glycol, 7% sorbitol, 0.8% L-arginine, 0.1% benzyl alcohol, balance water (~61.37%), 18% glycerin (p. 7, Example 1).
MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Here, the 4% propylene glycol, and 0.1% benzyl alcohol, appear to be close enough to the clamed ranges that one skilled in the art would have expected them to have the same properties. 
	A prima facie case of obviousness also exists insofar as the amount of propylene glycol and benzyl alcohol may be increased to fall within the claimed ranges.


Lewus et al., which is taught above, differs from claim 60 insofar as it does not teach how to use the mouthwash.
Community Dentist Network provides a general teaching on how to use mouthwash and how much mouthwash to use.  
Community Dentist Network teaches, “You should pour approximately 20 ml of mouthwash to use. . . . It is important to swish the mouthwash around for about 30 seconds so that it can reach all areas of the mouth, including all of your teeth, the gums, the roof of the mouth, and the tongue.  This is the best way to kill germs in hard-to-reach places like in between the teeth and beneath the gum line” (see second page at How should I use mouthwash?).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer about 20 mL of the composition of Lewus et al. and swish for about 30 seconds before expectorating, since the composition of Lewus et al. is a mouthwash and swishing approximately 20 mL of mouthwash for about 30 seconds is known in the art generally as a method for using mouthwash, as taught by Community Dentist Network.

claims 66-67.
Nesta et al. teaches oral care compositions comprising “a preservative system comprising benzyl alcohol . . . and an alkylene glycol” (Abstract).  The compositions also include “a basic amino acid in fee or salt form” (p. 1, para. [0002]).
The amount of basic amino acid does not appear to be limited insofar as the prior art teaches an optional range (see p. 2, para. [0012]). Accordingly, it would have been obvious to optimize a range for the basic amino acid.
Nesta et al. teaches, “the alkaline glycol comprises propylene glycol” and “is present in an amount from 2 to 12 wt% based on the weight of the oral care composition . . . yet further optionally from 5 to 7 wt % based on the weight of the oral care. composition” (p. 1, para. [0003-0004]), as per claims 1, 65.  
Nesta et al. also teaches “glycerin which is present in an amount of from 15 to 35 wt% based on the weight of the oral care composition” (p. 1, para. [0014]), as per claims 66-67.
The compositions also include excipients or caries such as “sorbitol” (p. 3, para. [0057]; see also p. 4, para. [0059]).  Provding the same amount, i.e. 1:1 ratio, of sorbitol would have been obvious through on routine optimization of excipients.
Benzyl alcohol is taught to be present “in an amount of from 0.1 to 0.5 wt%” (p. 1, para. [0005]), as per claims 1, 64. 
Accordingly, it would have been obvious to have 7 wt% propylene glycol, 7 wt% sorbitol, and benzyl alcohol present from 0.2 wt%.
claim 59, and further comprise sorbitol (p. 3-4, para. [0057), as per claim 55; methyl vinyl ether/maleic anhydride copolymer (p. 3, para. [0047-0048]), as per claim 57.

The prior art teaches a specific embodiment comprising 0.3% benzyl alcohol, 13.86% arginine bicarbonate, 7.0% propylene glycol, balance water (14.64%) (p. 5, Table 1).
The oral care compositions are taught to be “formulated into any delivery from that permits contact of the adherent material and the particles to the tooth surface. For example, the compositions may be formulated into a mouth rinse” (p. 3, para. [0056]).

Nesta et al. does not teach suitable amounts of water (see p. 4, para. [0057], where water is taught as an excipient) for a mouth rinse/ mouthwash, or from 0.5-2% of the basic amino acid, i.e. arginine.

Lewus et al., taught above, teaches mouthwash compositions comprising a basic amino acid ad benzyl alcohol (Abstract), wherein the compositions comprise “at least 50% water” (p. 2, para. [0055]).
Effective amounts of arginine include a range of “0.01 to 2%, e.g., 0.1 wt.% to 1 wt.% of the total composition weight” (p. 2, para. [0027]).
Lewus et al. aslo teaches hydrogenated castor oil (p. 2, para. [0050]), as per claim 61; one or more alkali phosphate salts (p. 5, para. [0100]), as per claim 62; claim 63.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to formulate the mouth rinse of Nesta et al. with water within the claimed range of about 50 wt% to about 80 wt% since at least 50% water is suitable for oral care mouthwashes, as taught by Lewus et al.  The artisan would have also been motivated to add hydrogenated castor oil, one or more alkali phosphate salts, sorbitan monolaurate, based on their recognized suitability for their intended use in mouthwash compositions, as taught by Lewus et al.  The artisan would have been motivated to provide from 0.5-2% arginine, since Lewus et al. teaches an effective range of 0.01-2%.

4) Claim 60 remains rejected under 35 U.S.C. 103 as being unpatentable over Nesta et al., (US 2015/0290112) in view of Lewus et al., (US 2013/0224126) as applied to claims 50, 55-57, 59, 61-63 above, and further in view of Community Dentist Network (123Dentist.com, August 3, 2013).
The combination of Nesta et al. and Lewus et al., which is taught above, differs from claim 60 insofar as it does not teach how to use the mouthwash.
Community Dentist Network provides a general teaching on how to use mouthwash and how much mouthwash to use.  
approximately 20 ml of mouthwash to use. . . . It is important to swish the mouthwash around for about 30 seconds so that it can reach all areas of the mouth, including all of your teeth, the gums, the roof of the mouth, and the tongue.  This is the best way to kill germs in hard-to-reach places like in between the teeth and beneath the gum line” (see second page at How should I use mouthwash?).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer about 20 mL of the composition of Nesta et al. and swish for about 30 seconds before expectorating, since the composition of Nesta et al. is a mouthwash and swishing approximately 20 mL of mouthwash for about 30 seconds is known in the art generally as a method for using mouthwash, as taught by Community Dentist Network.
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cella et al. US 3,703,578.  Cella et al. is pertinent for teaching that “one or more of glycerin, propylene glycol and sorbitol . . . are utilized for, in addition to their well-known humectant properties, their ability to improve taste and mouth feel” (col. 4, lines 50-54).  

Response to Arguments
	Applicant argues that the showing in the instant specification, i.e. “’excellent flavor and long-lasting’ flavor” and “no color change” is sufficient to overcome the obviousness rejections (p. 6-10). 
	The Examiner disagrees.
	Example 2 of the instant specification shows log reduction of mold/bacteria over a four-week interval (see Table 2 at p. 15 of the instant specification).  Examples 2-7 had a greater log reduction compared to the control.  The specification states, “The data described in Table 2 (above) demonstrates that certain preservative systems more effectively inhibit microorganism growth, than others” (p. 15, para. [0043]).
However, it is noted that Table 1, providing ingredient lists for each composition in Table 2, lists “Others (e.g. anticalculus agents, antibacterial agents, anti-sensitivity agents, thickeners, etc.).  It is not clear which or what quantity of “Others” were present in the compositions, but if antibacterial agents are present in some compositions and absent in others it might explain the differences in log reduction.
	Consequently, the results of Table 2 are lacking in probative value insofar as the list of ingredients and their concentrations is incomplete. 
	Example 3 of the instant specification shows results of a taste test of compositions 1-7 (Table 1) (p. 15-16).  Compositions 2-7 failed the taste test, while composition 1, which had the lowest antimicrobial log reduction, passed.
	Example 4 of the instant specification shows results of a taste test of compositions 1, 8-10 (Table 1), where this time composition 1 provided a “Bitter aftertaste” (assumed failure) evaluation and composition 9 provided an “Excellent flavor 
	No explanation is given for the difference in evaluation of composition 1, which passed the taste test in Table 3 and appears to have failed the taste test in Table 4.
	No explanation is given for the differences in the evaluation of compositions 7 and 9, both having the same flavor type (A) and concentration of propylene glycol and sorbitol.  Again, the list of ingredients for each composition in Table 1 was incomplete.
	It is also unclear how the evaluations were conducted, e.g. a single flavorist, at panel of flavorists, or some artificial means.
Nevertheless, it is well settled, “an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Here, the prior art teaches a specific embodiment of a mouthwash comprising 4% propylene glycol, 7% sorbitol, 0.8% L-arginine, 0.1% benzyl alcohol, balance water (~61.37%), 18% glycerin (p. 7, Example 1). Applicant’s assertions of unexpected superior results constitute mere argument, since applicant does not compare its inventive formulations to the closest prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612